DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 –9, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (US 2014/0090610).
Regarding Claim 1:
Higuchi et al. teaches an active air flap comprising: a first air flap (section of 12 in the middle shown in fig 1) disposed between a ventilation opening (3) of 
	Regarding Claim 2:
Higuchi et al. teaches the first air flap is disposed to correspond to a lateral width of the radiator module, and wherein the second air flap is disposed at a position following a lateral outermost edge of the first air flap (Fig 1 – 2).
	Regarding Claim 3:
Higuchi et al. teaches the ventilation opening includes: a first opening portion disposed at a position facing the first air flap; and a second opening portion disposed at a position facing the second air flap (Fig 1 and 2).
	Regarding Claim 4:
Higuchi et al. teaches the second opening portion extends in a lateral direction of the first opening portion (Figs 1 and 2).
	Regarding Claim 5:
Higuchi et al. teaches the air guide includes: an inlet at a first end of the air guide facing the ventilation opening; an outlet at a second end of the air guide facing the radiator module; and an opening cross-sectional area increasing from the inlet toward the outlet (Figs 1 and 2).
Regarding Claim 6:
Higuchi et al. teaches an edge of the inlet corresponds to an edge of the ventilation opening, and wherein a lateral width of the outlet is larger than a lateral width of the radiator module (Figs 1 and 2).
	Regarding Claim 7:
Higuchi et al. teaches the first air flap is disposed in a central opening portion of the air guide, wherein the second air flap is disposed in a side opening portion of the air guide (Figs 1 and 2), and wherein a partition wall (15) is disposed between the central opening portion and the side opening portion of the air guide to partition a section where the first air flap is disposed and a section where the second air flap is disposed.
	Regarding Claims 8 and 9:
Higuchi et al. teaches a rotating shaft (16 and 17) of the first air flap is rotatably mounted through the central opening portion of the air guide in a vertical direction, wherein the first air flap is provided in plural along a right and left longitudinal direction of the central opening portion (Figs 1 and 2), wherein the rotating shaft of each of the plurality of first air flaps is connected to each other by a link (24), and wherein the active air flap further comprises a first motor (13) actuator providing torque to the rotating shaft of the first air flap.
	Regarding Claim 12:
Higuchi et al. teaches a controller configured to: receive a vehicle speed, an outside temperature, a refrigerant pressure, and a cooling water temperature, and control an opening and closing operation of the first air flap and the second 
	Regarding Claim 15:
Higuchi et al. teaches a control method of an active air flap, wherein the active air flap comprises: a first air flap (12 in the middle section) disposed between a ventilation opening (3) of a bumper (1) and a radiator (paragraph 0031), and openably disposed in a first section facing the radiator; a second air flap (12 on the left and right hand section) disposed between the ventilation opening of the bumper and the radiator, and openably disposed in a second section bordering the first section facing the radiator; and an air guide (11) configured to guide air introduced in the ventilation opening toward the first air flap and the second air flap, wherein the control method comprising: receiving, by a controller, a vehicle speed, an outside temperature, a refrigerant pressure, and a cooling water temperature, and controlling, by the controller, an opening and closing operation of the first air flap and the second air flap based on at least one of the vehicle speed, the outside temperature, the refrigerant pressure, or the cooling water temperature (paragraphs 0048 – 0050).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 2014/0090610) and in view of Jeong (US 2017/0072783).
Regarding Claims 10 and 11:
Higuchi et al. teaches all of the claimed limitations except for a rubber, wherein a first side of the rubber is coupled to each of first sides of the first air flap and the second air flap along a longitudinal direction, wherein a second side of the rubber includes a rubber stepped portion along the longitudinal direction, and wherein each of second sides of the first air flap and the second air flap is disposed along the longitudinal direction with a flap stepped portion having a 
However, Jeong teaches a rubber (20), wherein a first side (20) of the rubber is coupled to each of first sides of the first air flap and the second air flap along a longitudinal direction, wherein a second side of the rubber includes a rubber stepped portion (120) along the longitudinal direction, and wherein each of second sides of the first air flap and the second air flap is disposed along the longitudinal direction with a flap stepped portion having a shape corresponding to the rubber stepped portion such that the flap stepped portion and an adjacent rubber stepped portion are mutually matched (Fig 2 – 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the rubber of Jeong in the flap of Higuchi et al. in order to improve the seal.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747